UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6145


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ANTONIO GALLOWAY, a/k/a Yoda,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00309-WO-1)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Antonio Galloway,      Appellant Pro Se.      Sandra Jane
Hairston, Assistant United     States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Antonio Galloway appeals the district court’s

order   denying       his   motion    for    reduction    of    sentence      under   18

U.S.C. § 3582(c)(2) (2006).                 We have reviewed the record and

find    no   reversible       error.        Accordingly,       we    affirm   for     the

reasons      stated    by     the    district    court.         United      States     v.

Galloway, No. 1:06-cr-00309-WO-1 (M.D.N.C. Sept. 10, 2010).                            We

dispense      with     oral    argument      because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2